Title: To Alexander Hamilton from William Brickell, 10 May 1800
From: Brickell, William
To: Hamilton, Alexander


          
            Sir.
            Barracks near Averasboro: N. Carolina  May 10, 1800
          
          I hope you will once more pardon me, for intruding on your time and patience: something explanatory I feel to be necessary; and wou’d rather be thought by you troublesome than ignorant:
          When I wrote you on the subject of an Inspector; it was before we recd. General orders expressing that appointment had taken place: I communicated my wish to a Brother Officer, and wrote in a hurry; but Sir ’twas an error of the moment: for the sections by me quoted and by you alluded to, were before me & altho my pen express’d “Brigade” my mind and wishes pointed to a Division, so gross an error: I indeed deem a fault to confess it—is but telling you in other words that I am wiser than I was:
          For the polite and friendly manner in which you have been pleased to suggest it to me, accept my thanks.
          Permit me, yet to indulge the hope, that if an event shou’d again make a simular appointment necessary in the Federal Army that you will do me the Honor to review my application.
          With the most perfect consideration & respect I am Sir your very Humb Servt.
          
            Will Brickell
            2d M. 6th. Fed R.
          
          The Honble Majr. Genl. Hamilton.
          
            May: 10. 1800
          
        